EXHIBIT 10.1
 
TERMINATION AGREEMENT




This TERMINATION AGREEMENT (this “Agreement”), dated September 19, 2011, made by
and among Vanity Events Holding, Inc., a Delaware corporation (the “Company”),
Shawn Knapp (the “Pledgor”), IIG Management LLC (the “April 2011 Pledgee”) and
Greystone Capital Partners LLC  (the “May 2011 Pledgee” and together with the
April 2011 Pledgee, collectively the “Pledgees”).  The Company, the Pledgor and
the Pledgees are collectively referred to herein as the “Parties”.


WHEREAS, Company, Pledgor, the April 2011 Pledgee and the May 2011 Pledgee  are
parties to that certain amended and restated stock pledge agreement, dated May
10, 2011 (the “Existing Agreement”).
 
WHEREAS, the parties would like to terminate the Existing Agreement, effective
as of the date hereof.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and for other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
1.        Termination.  The Existing Agreement and any and all obligations of
any party arising from such Existing Agreement, shall, in all respects, be
deemed to be null and void and of no further force and effect as of September
19, 2011 (the “Effective Date”).  Furthermore, on and after the Effective Date,
no party to the Existing Agreement shall have any further obligations of any
nature whatsoever with respect to the other Parties pursuant to or arising from
the Existing Agreement.


2.        Mutual Release.  Each of the parties (and their past, present and
future officers, directors, employees, servants, agents, representatives,
successors, predecessors, divisions, subsidiaries, parents, affiliates, business
units, and assigns of each of them) hereby release each of the other parties
(and their past, present and future officers, directors, employees, servants,
agents, representatives, attorneys, successors, predecessors, divisions,
subsidiaries, parents, affiliates, business units, and assigns of each of them)
from any and all claims, demands, damages, actions, causes of action or suits at
law or in equity of whatever kind or nature, liabilities, verdicts, debts,
judgments, liens and injuries, whether based upon the Existing Agreement or any
other legal or equitable theory of recovery, known or unknown, past, present or
future, suspected to exist or not suspected to exist, anticipated or not
anticipated, which have arisen or are now arising or hereafter may arise,
whether presently asserted or not, in connection with or relating to the
Existing Agreement (including, but not limited to, the performance rendered or
not rendered thereunder).


3.        Confidentiality. This Agreement is made on a confidential basis and
the Parties agree to keep the substance, terms and conditions hereof as well as
all information obtained in connection herewith or therewith confidential and
not to directly or indirectly disclose such substance, terms and conditions, or
such information, to any other person or entity not a party to this Agreement
except as otherwise required by law.  Any claims that any party believes it has
against another party will also remain confidential.  All Parties agree not to
disparage or otherwise make unfavorable remarks regarding any other party to
this Agreement
 
 
1

--------------------------------------------------------------------------------

 


4.        Entire Agreement.  This Termination Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters.


5.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.


6.        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.


7.        Governing Law.  This Agreement shall be interpreted and the rights and
liabilities of the Parties determined in accordance with the laws of the State
of New York, excluding its conflict of laws rules.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.



   
PLEDGOR:
                      /s/ Shawn Knapp       Shawn Knapp       Title             
         
PLEDGEES:
             
IIG MANAGEMENT LLC
                     
/s/ Norman Nepo
     
Name: Norman Nepo
     
Title: Managing Member
                     
GREYSTONE CAPITAL PARTNERS LLC
                     
/s/ Bryan Collins
     
Name: Bryan Collins
     
Title: Managing Member
                      COMPANY:               VANITY EVENTS HOLDING, INC.        
            By: /s/ Lloyd Lapidus       Name: Lloyd Lapidus       Title: Interim
Chief Executive Officer  


3